 1   Howard M. Levine, OSB No. 800730
     SUSSMAN SHANK LLP
 2   1000 SW Broadway, Suite 1400
     Portland, OR 97205-3089
 3   Telephone: (503) 227-1111
     Facsimile: (503) 248-0130
 4   E-Mail: hlevine@sussmanshank.com

 5           Attorneys for GP LLC

 6

 7                           IN THE UNITED STATES BANKRUPTCY COURT

 8                                             DISTRICT OF OREGON

 9   In re                                                            ) Case No. 18-34244-pcm11
                                                                      )
10   Christian S. Radabaugh, Sr.,                                     ) NOTICE OF PROJECTED SECURED
                                                                      ) CREDITOR’S LEGAL FEES FOR GP LLC
11                     Debtor-in-Possession.                          )
                                                                      )
12                                                                    )
                                                                      )
13                                                                    )

14           Pursuant to the Order Scheduling Case Management Conference, GP LLC, the

15   Debtor’s major secured creditor, estimates legal fees and costs for which it will seek

16   reimbursement from the estate will be approximately $15,000 per month, depending on

17   what actions need to be taken. Legal fees and costs incurred through March 15, 2019

18   total approximately $48,500.

19
                                                   SUSSMAN SHANK LLP
20
                                                          /s/ Howard M. Levine
21                                                 By _____________________________
                                                      Howard M. Levine, OSB No. 800730
22                                                    Attorneys for GP LLC
23
     *24987-001\NOTICE OF PROJECTED SECURED CREDITOR LEGAL FEES FOR GP LLC (03124929);1
24

25

26


     Page 1 of 1 - NOTICE OF PROJECTED SECURED CREDITOR’S LEGAL FEES FOR
     GP LLC

                                                SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                      1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                            TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                             Case 18-34244-pcm11                  Doc 121          Filed 03/19/19
 1                                  CERTIFICATE OF SERVICE

 2         I, Janine E. Hume declare as follows:

 3         I am employed in the County of Multnomah, state of Oregon; I am over the age of

 4   eighteen years and am not a party to this action; my business address is 1000 S.W.

 5   Broadway, Suite 1400, Portland, Oregon 97205-3089, in said county and state.

 6         I certify that on March 19, 2019, I served, via first class mail, a full and correct

 7   copy of the foregoing NOTICE OF PROJECTED SECURED CREDITOR’S LEGAL

 8   FEES FOR GP LLC to the parties of record, addressed as follows:

 9         ODR Bkcy
           955 Center St NE
10         Salem, OR 97301-2555
11         I also certify that on March 19, 2019, I served the above-referenced document(s)

12   on all ECF participants as indicated on the Court's Cm/ECF system.

13         I swear under penalty of perjury that the foregoing is true and correct to the best

14   of my knowledge, information, and belief.

15         Dated: March 19, 2019.

16

17                                        /s/ Janine E. Hume
                                          ___________________________________________
18                                        Janine E. Hume, Legal Assistant
19

20

21

22

23

24

25

26

CERTIFICATE OF SERVICE - Page 1


                                        SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                              1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                    TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                       Case 18-34244-pcm11                Doc 121          Filed 03/19/19
